Bleckley, Judge.
1. It is conceded that the note, on its face, was payable at á chartered bank, and that the indorser was an accommodation indorser. lie was not informed, nor did he have reason to believe, that the note was not to be negotiated at the bank where it was payable. A purpose or intention to negotiate it there was inferable from the writing itself. 9 Ga. 305-6. As to parol evidence on such a question, see 4 Ga. 106; 30 Ib., 271; 52 Ib., 131; and compare these with 28 Ga., 177. The indorser had aright to expect notice, and was entitled to have it. Code, §2781.
2. After the note became due, interest was accepted by the payee from the makers for a short period in advance. In the absence of express stipulation (and none took place) a contract for indulgence arose by implication, and the indorser was thus discharged. 37 Ga. 384.
Cited by counsel: (notice) Code §§2781, 2151, 3808; 4 Ga., 106 ; 9 Ib., 305 ; 28 Ib., 177; 30 Ib., 271; 33 Ib., 491; 52 Ib., 131; 44 Ib., 63 ; 46 Ib., 14; 53 Ib., 493 ; (interest in advance — indulgence) Code, §2154; 37 Ga., 384; 46 Ib., 422 ; 3 Rich., 121 ; Holt N. P. 84.
Judgment affirmed.